Order entered April 7, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00294-CV

  D MAGAZINE PARTNERS, L.P. D/B/A D MAGAZINE AND DALLAS SYMPHONY
    ASSOCIATION, INC. A/K/A DALLAS SYMPHONY ORCHESTRA, Appellants

                                              V.

                                   JOSE REYES, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-07308

                                          ORDER
       We GRANT the April 5, 2016 unopposed motion of appellant D Magazine Partners, L.P.

d/b/a D Magazine for an extension of time to file a brief and extend the time to APRIL 25, 2016.

No further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE